Pope, Judge.
This court having entered a judgment in the above-styled case at 190 Ga. App. 795 (380 SE2d 75) (1989) vacating the judgment of the trial court, and remanding the case with direction, and the judgment of this court having been reversed on certiorari by the Supreme Court in State v. M. M., 259 Ga. 637 (386 SE2d 35) (1989), judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment affirmed.


Carley, C. J., and McMurray, P. J., concur.